        Case 1:19-cv-00945-RDM Document 63-1 Filed 11/11/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                )
NILAB RAHYAR TOLTON, et al.,                    )
                                                )      Civ. No. 1:19-00945 (RDM)
                   Plaintiffs,                  )
                                                )
v.                                              )
                                                )
JONES DAY,                                      )
                                                )
                   Defendant.                   )

     [PROPOSED] ORDER GRANTING STIPULATION TO PERMIT ACCESS TO THE
           SEALED PORTION OF THE NOVEMBER 7, 2019 TRANSCRIPT


        IT IS HEREBY ORDERED that the sealed portion of the transcript from the status

conference held before Judge Randolph D. Moss on November 7, 2019 in relation to case number

1:19-00945 shall be unsealed for the limited purpose of allowing them to be transcribed and

provided to counsel for the parties. The transcript will remain confidential and under seal until the

Court lifts or amends that sealing.



Dated: ____________________________                           ____________________________
                                                              Honorable Randolph D. Moss
